SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2011 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at June 30, 2011 and Report on the Review of Quarterly Information Auditors Report on the Review of Quarterly Information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information - ITR Form for the quarter ended June 30, 2011, comprising the balance sheet as of June 30, 2011 and the statements of income and comprehensive income for the three and six-month periods then ended, and the statements of changes in equity and cash flows for the six-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21 - Interim Financial Reporting and of the consolidated interim accounting information in accordance with accounting standard CPC 21 and International Accounting Standard 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as for the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission , applicable to the preparation of the Quarterly Information. Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently did not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information - ITR, and presented in accordance with the standards issued by the Brazilian Securities Commission. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information - ITR, and presented in accordance with the standards issued by the Brazilian Securities Commission. Other matters Interim statements of value added We have also reviewed the parent company and consolidated interim statements of value added for the six-month period ended June 30, 2011, which are required to be presented in accordance with standards issued by the Brazilian Securities Commission applicable to the preparation of Quarterly Information - ITR and are considered supplementary information under IFRS, which does not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been properly prepared, in all material respects, in relation to the parent company and consolidated interim accounting information taken as a whole. Salvador, August 10, 2011. PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet All amounts in R$ thousands Parent company Consolidated Assets Note June/2011 December/2010 June/2011 December/2010 Current assets Cash and cash equivalents 4 1,773,236 2,339,060 2,369,788 2,624,270 Financial investments 5 250,160 236,319 250,386 236,319 Trade accounts receivable 6 1,184,123 1,077,492 1,894,029 1,894,648 Inventories 7 2,224,032 1,789,505 3,691,556 3,015,657 Taxes recoverable 9 772,582 400,969 1,117,913 698,879 Dividends and interest on capital 8,266 10,895 Prepaid expenses 12,099 29,690 27,240 41,620 Other receivables 156,161 151,410 301,994 268,905 Non-current assets Financial investments 5 26,025 28,706 26,025 28,706 Trade accounts receivable 6 53,954 59,026 57,673 62,303 Taxes recoverable 9 762,040 1,096,497 1,141,012 1,444,401 Deferred income taxand social contribution 19 (b) 344,252 361,299 1,100,714 1,136,685 Judicial deposits 10 172,372 227,888 200,535 250,195 Related parties 8 2,150,745 2,408,371 55,892 53,742 Other receivables 32 201,292 95,780 210,732 107,432 Investments in subsidiaries and jointly-controlled subsidiaries 11 6,789,354 6,549,402 Investments in associates 11 28,415 157,910 28,285 160,790 Other investments 6,575 6,575 9,359 7,485 Property, plant and equipment 12 11,155,447 11,100,184 19,542,541 19,366,272 Intangible assets 13 2,264,391 2,280,111 3,018,210 3,079,182 Total assets 1 Braskem S.A. Balance sheet All amounts in R$ thousands Continued Parent company Consolidated Liabilities andequity Note June/2011 December/2010 June/2011 December/2010 Current liabilities Trade payables 4,170,573 4,462,552 5,757,350 5,201,162 Borrowings 15 1,418,523 1,212,975 1,131,974 1,206,444 Debentures 16 519,403 517,741 519,403 517,741 Hedge operations 17 22,593 27,618 25,946 50,124 Salaries and social charges 164,287 252,694 257,512 360,368 Taxes payable 18 354,831 235,339 535,738 390,062 Dividends and interest on capital 1,625 416,648 4,877 419,981 Advances from customers 11,436 44,587 17,486 50,344 Sundry provisions 20 17,400 26,036 24,365 32,602 Other payables 14 80,366 125,935 165,970 233,322 Related parties 60,447 64,517 Non-current liabilities Borrowings 15 8,925,736 9,309,704 10,638,109 11,004,301 Debentures 16 17,534 Hedge operations 17 11,804 12,526 12,877 34,433 Taxes payable 18 1,514,545 1,449,704 1,588,776 1,583,569 Related parties 8 119,013 83,739 41,223 31,386 Long-term incentives 21 22,250 14,442 22,250 14,442 Deferred income taxand social contribution 19 (b) 1,401,581 1,238,340 2,368,771 2,200,538 Private pension plans 22 103,763 109,894 104,613 123,517 Provision for losses on subsidiaries 83,651 937 Advances from customers 39,027 156,110 Sundry provisions 20 90,789 124,495 342,144 362,265 Other payables 14 244,925 237,567 271,790 252,604 Equity 24 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserves 845,998 845,998 845,998 845,998 Revenue reserves 1,088,561 1,338,908 1,088,561 1,338,908 Other comprehensive income 253,678 221,350 253,678 221,350 Treasury shares (11,325) (10,379) (60,217) (59,271) Retained earnings 736,819 736,819 Total attributable to the shareholders of the Company 10,956,953 10,439,099 10,908,061 10,390,207 Non-controlling interest 131,005 18,079 Total liabilities andequity 2 Braskem S.A. Income statement All amounts in R$ thousands, except earnings per share Parent company Consolidated Note 2Q11 1H11 2Q10 1H10 2Q11 1H11 2Q10 1H10 Net sales revenues 27 Cost of products sold (3,838,567) (7,299,361) (3,515,954) (6,917,567) (7,137,221) (13,537,208) (5,271,317) (9,193,753) Gross profit Income (expenses) Selling (38,947) (76,692) (51,030) (96,903) (81,115) (164,557) (106,258) (165,060) Distribution (70,878) (149,994) (71,664) (141,004) (105,506) (228,537) (73,538) (143,657) General and administrative (177,500) (349,458) (160,197) (310,737) (261,653) (524,534) (223,471) (385,045) Research and development (13,202) (25,855) (13,181) (26,371) (24,122) (43,749) (21,300) (36,693) Results from equity investments (89,830) (16,165) (6,007) 19,504 4 (748) 6,351 16,299 Results from business combinations 3 849,194 849,194 975,283 975,283 Other operating income (expenses), net 28 (8,831) (4,455) (27,912) (42,511) (20,687) (32,781) (38,898) (54,038) Operating profit Financial results 29 Financial expenses 103,938 13,165 (458,164) (988,055) (134,582) (270,327) (709,400) (1,272,413) Financial income 83,910 196,497 113,994 215,135 55,802 136,363 185,891 306,561 Profit before income tax andsocial contribution Current income taxand social contribution 19 (a) (81,934) (103,769) (49,068) (49,483) (103,312) (172,381) (63,516) (68,431) Deferred income tax and social contribution 19 (a) (94,524) (179,874) 12,306 343 (135,708) (211,478) 52,859 40,249 Profit for the period Attributable to: Company’s shareholders 414,444 722,670 976,207 999,119 Non-controlling interest 5,644 7,300 1,560 1,560 Earnings per share attributable to the shareholders of the Company at the end of the year (R$): Basic earnings per share – common and preferred 0.9047 1.5839 Diluted earnings per share – common and preferred 0.9048 1.5837 3 Braskem S.A. Statement of comprehensive income All amounts in R$ thousands Parent company Consolidated 2Q11 1H11 2Q10 1H10 2Q11 1H11 2Q10 1H10 Profit for the period Other comprehensive income: Available for sale financial assets 1,857 2,852 1,857 2,852 Cash flow hedge (3,335) 1,225 (19,617) (35,784) 24,619 37,156 (19,617) (35,784) Cash flow hedge - subsidiaries 27,954 35,931 Foreign currency translation adjustment (12,184) (14,412) 11,822 11,822 (12,184) (14,604) 11,822 11,822 Fair value as deemed cost related to jointly-controlled subsidiary, net 22,311 22,311 22,311 22,311 Income taxand social contribution related to components of comprehensive income 2,441 891 5,840 8,175 2,441 891 5,840 8,175 Total other comprehensive income 37,187 45,946 (98) (12,935) 37,187 45,754 (98) (12,935) Total comprehensive income for the period 451,631 768,616 976,109 986,184 457,275 775,724 977,669 987,744 Attributable to: Company’s shareholders 451,631 768,616 976,109 986,184 Non-controlling interst 5,644 7,108 1,560 1,560 4 Braskem S.A. Statement of changes in equity All amounts in R$ thousands Parent company Other Retained earnings Capital Revenue comprehensive Treasury (accumulated Total Capital reserves reserves income shares deficit) equity At December 31, 2009 Comprehensive income for the period: Profit for the period 999,119 999,119 Depreciation transfer on additional indexation of fixed assets, net of taxes (13,618) 13,618 Fair value of financial assets, net of taxes 1,882 1,882 Fair value of cash flow hedge, net of taxes (26,639) (26,639) Foreign currency translation adjustment 11,822 11,822 (26,553) 1,012,737 986,184 Contributions and distributions to shareholders: Capital increase 2,543,486 1,398,492 3,941,978 Absorption of losses (1,061,871) 1,061,871 Expired dividends / other (949) (949) 2,543,486 336,621 1,060,922 3,941,029 At June 30, 2010 At December 31, 2010 Comprehensive income for the period: Profit for the period 722,670 722,670 Fair value as deemed cost related to jointly-controlled subsidiary, net 22,311 22,311 Depreciation transfer on additional indexation of fixed assets, net of taxes (13,618) 13,618 Fair value of cash flow hedge, net of taxes 38,047 38,047 Foreign currency translation adjustment (14,412) (14,412) 32,328 736,288 768,616 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (250,347) (250,347) Expired dividends 531 531 Repurchase of shares (Note 24 (b)) (946) (946) (250,347) (946) 531 (250,762) At June 30, 2011 5 Braskem S.A. Statement of changes in equity All amounts in R$ thousands Consolidated Attributedto the Company’s shareholders Capital Capital reserves Revenue reserves Other comprehensive income Treasury shares Retained earnings (accumulated deficit) Total interest of Braskem’s shareholders Non-controlling interest Total equity At December 31, 2009 Comprehensive income for the period: Profit for the period 999,119 999,119 1,560 1,000,679 Depreciation transfer on additional indexation of fixed assets, net of taxes (13,618) 13,618 Fair value of financial assets, net of taxes 1,882 1,882 1,882 Fair value of cash flow hedge, net of taxes (26,639) (26,639) (26,639) Foreign currency translation adjustment 11,822 11,822 11,822 (26,553) 1,012,737 986,184 1,560 987,744 Contributions and distributions to shareholders: Capital increase 2,543,486 1,398,492 3,941,978 3,941,978 Absorption of losses (1,061,871) 1,061,871 Non-controlling interests in subsidiaries 224,851 224,851 Expired dividends / other (949) (949) (949) 2,543,486 336,621 1,060,922 3,941,029 224,851 4,165,880 At June 30, 2010 At December 31, 2010 Comprehensive income for the period: Profit for the period 722,670 722,670 7,300 729,970 Fair value as deemed cost related to jointly-controlled subsidiary, net 22,311 22,311 22,311 Depreciation transfer on additional indexation of fixed assets, net of taxes (13,618) 13,618 Fair value of cash flow hedge, net of taxes 38,047 38,047 38,047 Foreign currency translation adjustment (14,412) (14,412) (192) (14,604) 32,328 736,288 768,616 7,108 775,724 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (250,347) (250,347) (250,347) Non-controlling interest of Cetrel (Note 2.3) 106,087 106,087 Expired dividends / other 531 531 (269) 262 Repurchase of shares (Note 24 (b)) (946) (946) (946) (250,347) (946) 531 (250,762) 105,818 (144,944) At June 30, 2011 6 Braskem S.A. Statement of cash flows All amounts in R$ thousands Parent company Consolidated 1H11 1H10 1H11 1H10 Profit before income taxand social contribution 1,006,313 1,048,259 1,113,829 1,028,861 Adjustments for reconciliation of profit Depreciation, amortization and depletion 511,229 503,018 827,780 646,829 Results from equity investments 16,165 (19,504) 748 (16,299) Results from business combinations (849,194) (975,283) Interest and monetary and exchange variations, net (121,300) 827,120 327 579,671 Other (1,462) 9,548 9,316 18,498 Changes in operating working capital Financial investments (2,952) 39,806 4,778 169,881 Trade accounts receivable (101,982) 36,203 18,846 (388,473) Inventories (413,958) (306,828) (649,522) (371,683) Taxes recoverable (15,088) 46,922 (62,402) 236,275 Prepaid expenses 17,920 (25,393) 14,725 (46,686) Receivables from related parties (702,794) - 1,901 Other receivables (17,714) (45,020) (74,539) 41,007 Trade payables (291,980) 1,461,067 548,250 1,487,930 Taxes payable 86,105 (510,693) (43,221) (653,494) Long-term incentives 7,809 4,588 7,808 4,588 Advances from customers 5,877 3,912 123,252 (10,948) Sundry provisions (37,151) 16,911 (29,616) (8,268) Other payables (148,890) (60,586) (183,623) (24,840) Cash from operations Interest paid (307,036) (271,145) (421,140) (414,934) Income tax and social contribution paid (27,609) (21,995) (47,739) (25,118) Net cash generated from operating activities Proceeds from the sale of fixed assets 423 877 1,805 933 Proceeds from the capital reduction of associates 6,600 6,600 Acquisitions of investments in subsidiaries and associates (3,968,914) (753,565) Acquisitions of property, plant and equipment (570,203) (498,764) (830,178) (575,674) Acquisitions of intangible assets (320) (3,308) (416,748) Held-to-maturity financial investments (2,760) (10,716) - Net cash used in investing activities Short-term debt Funds obtained 719,968 29,650 739,268 791,977 Payments (1,870,474) (2,360,987) (3,102,714) (6,489,111) Long-term debt Funds obtained 1,344,025 1,929,886 2,384,550 2,582,659 Related parties Funds obtained 1,388,613 410,910 Payments (1,080,206) (412,527) Dividends paid (664,840) (96) (664,840) (7,672) Non-controlling interests in subsidiaries (5,322) Repurchase of shares (946) (946) Capital increase 3,742,622 3,941,978 Net cash used in financing activities Foreign exchange variation of foreign subsidiaries (343) Increase (decrease) in cash and cash equivalents Represented by Cash and cash equivalents at the beginning of the period 2,339,060 2,262,804 2,698,075 2,651,748 Cash and cash equivalents at the end of the period 1,773,236 2,319,663 2,369,788 3,005,940 Net increase (decrease) in cash andcash equivalents 7 Braskem S.A. Statement of value added All amounts in R$ thousands Parent company Consolidated 1H11 1H10 1H11 1H10 Revenue Sales of goods, products and services 10,770,810 10,387,685 18,999,757 13,485,121 Other income (expenses), net (4,050) (40,480) (21,651) (52,429) Allowance for doubtful accounts – reversal (recognition) (1,208) 8,704 (5,768) (39,594) Inputs acquired from third parties Costs of products, goods and services sold (8,350,305) (7,751,713) (15,294,013) (10,841,792) Materials, electric energy, outsourced services and other (355,281) (367,775) (549,124) 96,566 Impairment/Recovery of assets 5,742 (2,295) (1,861) (1,169) Gross value added Depreciation, amortization and depletion (511,229) (503,018) (827,780) (646,829) Net value added by the entity Value added received through transfer Equity in results of investees (16,165) 19,504 (748) 16,299 Financial income 196,497 215,135 136,363 306,561 Results from business combinations 849,194 975,283 Other 137 265 146 (1,638) Total value added to distribute Personnel Direct compensation 190,232 177,705 310,013 265,789 Benefits 38,382 34,068 63,269 44,545 F.G.T.S (Government Severance Pay Fund) 14,860 15,681 21,731 20,015 Taxes andcontributions Federal 512,398 332,275 712,039 379,427 State 199,647 198,901 222,052 237,773 Municipal 3,488 2,429 15,393 7,164 Remuneration on third parties’ capital Financial expenses (including foreign exchange variation) (17,789) 977,352 263,582 1,261,223 Rentals 71,060 77,676 97,272 79,764 Remuneration on own capital Profit retained in the period 722,670 999,119 722,670 999,119 Non-controlling interests in profits retained 7,300 1,560 Value added distributed 8 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Operations 1. Braskem S.A. (“Braskem” or “the Company”) is a publicly-held corporation headquartered in Camaçari, State of Bahia (BA) and controlled by Odebrecht S.A. (“Odebrecht”), which indirectly holds 50.12% and 38.11% of its voting and total capital, respectively. (a) (a) Corporate restructuring (a.1) (a.1) On January 1, 2011, Braskem America, a subsidiary of the Company, was merged into its subsidiary Braskem PP America. On the same date, the corporate name of Braskem PP Americas, Inc. was changed to Braskem America, Inc. (a.2) (a.2) On January 3, 2011, the shareholders of IQ Soluções & Quimica S.A. (“Quantiq”) approved the merger of Unipar Comercial e Distribuidora S.A. (“Unipar Comercial”). The merger resulted in an increase in the capital of Quantiq by R$ 38,710, from R$ 61,141 to R$ 99,851 without the issue of new shares. Such increase was based on the equity of Unipar Comercial on November 30, 2010 (base date of the operation), under the terms and conditions established in the “Protocol and Justification” dated December 27, 2010. (a.3) (a.3) On May 25, 2011, Braskem entered into a private instrument for the purchase and sale of quotas by means of which all the quotas of the subsidiary Isatec – Pesquisa, Desenvolvimento e Análises Ltda. were sold for R$ 1,100. (b) (b) Net working capital On June 30, 2011, Braskem’s net working capital (parent company) was negative by R$ 303,101as compared with a positive consolidated net working capital of R$ 1,350,010. Because the consolidated figures are used in the management of working capital, as the Company uses mechanisms to transfer funds between the companies efficiently, without jeopardizing the fulfillment of the commitments of each of the entities forming the consolidated statements, any analysis of the parent company’s working capital will not reflect the actual liquidity position of the consolidated group. In addition, the Company has a US$350 million revolving credit line that may be used without restrictions for three years as of September, 2010 and an additional US$250 million that may be used for five years as of August 2011, which contributed to reducing the actual amount of cash maintained by Braskem. 1. 9 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem S.A. as of December 31, 2010 and for the year then ended, which were prepared and presented in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (“IFRS”) issued by IASB. The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the management of the Company to exercise its judgment in the process of applying its accounting policies. There were no changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2010 financial statements, except for the full consolidation of Cetrel, as mentioned in Note 2.3. (a) Consolidated quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 – Interim Financial Reporting, which aim to establish the minimum content for interim financial statements. (b) Individual quarterly information The individual Quarterly Information of the Company was prepared and is being presented in accordance with pronouncement CPC 21. Accounting practices There were no changes in the accounting practices used for the Quarterly Information in relation to those presented in the December 31, 2010 financial statements, except for the full consolidation of Cetrel, as mentioned in Note 2.3. Due to the consolidation of Cetrel as from 2011, the balance of cash and cash equivalents presented in the consolidated statement of cash flows for the beginning of the period (January 1, 2011) was increased by the amount of R$ 73,805, which corresponds to the amount of cash and cash equivalents of Cetrel on that date. 10 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Consolidated quarterly information The consolidated quarterly information includes those of the Company, its subsidiaries, jointly-controlled subsidiaries and specific purpose entity in which the following direct and indirect share control or control of activities are held: Total interest - % Headquarters (Country) June/2011 December/2010 Direct and indirect subsidiaries Braskem America Inc. (“Braskem America”) (i) USA 100.00 Braskem America Inc. (“Braskem America”) (ii) USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) (iii) Argentina 100.00 100.00 Braskem Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 Braskem Distribuidora Ltda. (“Braskem Distribuidora”) Brazil 100.00 100.00 Braskem Europe B.V. (“Braskem Europa”) Netherlands 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa S.A.P.I (“Braskem Idesa") Mexico 65.00 65.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") (iv) Mexico 65.00 Braskem Importação e Exportação Ltda. (“Braskem Importação”) Brazil 100.00 100.00 Braskem Incorporated Limited (“Braskem Inc”) Cayman Islands 100.00 100.00 Braskem México, S de RL de CV (“Braskem México”) Mexico 100.00 100.00 Braskem Participações S.A. (“Braskem Participações”) Brazil 100.00 100.00 Braskem Petroquímica S.A. (“Braskem Petroquímica”) (v) Brazil 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) Chile 100.00 100.00 Cetrel S.A. ("Cetrel") (vi) Brazil 54.37 53.72 Commom Industries Ltd. (“Commom”) British Virgin Islands 100.00 100.00 Ideom Tecnologia Ltda. (“Ideom”) Brazil 100.00 100.00 IQ Soluções & Química S.A.(“Quantiq”) Brazil 100.00 100.00 IQAG Armazéns Gerais Ltda. (“IQAG”) Brazil 100.00 100.00 ISATEC–Pesquisa, Desenv. e Análises Quím.Ltda. (“ISAT EC”) (vii) Brazil 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) Uruguay 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) Brazil 100.00 100.00 Quattor Participações S.A. (“Quattor”) Brazil 100.00 100.00 Rio Polímeros S.A. (“Riopol”) Brazil 100.00 100.00 Unipar Comercial e Distribuidora S.A. (“Unipar Comercial”) (viii) Brazil 100.00 Jointly-controlled subsidiaries Refinaria de Petróleo Riograndense S.A. (“RPR”) Brazil 32.56 33.20 Polietilenos de America S.A. (“POLIMERICA”) Venezuela 49.00 49.00 Polipropileno Del Sur S.A. (“PROPILSUR”) Venezuela 49.00 49.00 Specific Purpose Entity (“SPE”) Fundo de Investimento Multimercado Crédito Privado Sol (“FIQ Sol”) Brazil 100.00 100.00 (i) Merged into Braskem PP Americas, Inc. in January 2011 (Note 1 (a.1)). (ii) This company's name changed from Braskem PP Americas Inc. to Braskem America Inc. after the merger of its parent (Note 1 (a.1)). (iii) This company's name changed from Braskem Petroquímica S.A. to Braskem Argentina S.A. (iv) Company created in February, 2011. (v) This company's name was changed from Quattor Petroquímica S.A. to Braskem Petroquímica S.A. (vi) Cetrel started to be fully consolidated by Braskem as from this quarterly information based on a new interpretation of that subsidiary’s By-laws which, according to the opinion of the Company’s external legal advisors, establishes control by the Company. The consolidated quarterly information for prior periods was not restated due to the immateriality of Cetrel to the Company’s financial information as a whole. (vii) Company sold in May 2011 (Note 1 (a.3)). (viii) Merged into Quantiq in January 2011 (Note 1 (a.2)). 11 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated On June 30, 2011, the non-controlling interests in the equity and results of operations of the Company’s subsidiaries are stated below: Profit (loss) Equity for the period Braskem Idesa 15,370 (2,248) Cetrel 115,635 9,548 Total Reconciliation of equity and profit for the period between parent company and consolidated Equity Profit for the period June/2011 December/2010 2Q11 1H11 2Q10 1H10 Parent company Braskem’s shares owned by subsidiary Braskem Petroquímica (48,892) (48,892) Non-controlling interest 131,005 18,079 5,644 7,300 1,560 1,560 Consolidated 12 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated 3. Business combinations The Company adopted the accounting pronouncement CPC 15 for the acquisitions of companies in 2010. The results of such adoption are presented below: (a) Quattor Participações S.A. On April 27, 2010, Braskem acquired 60% of the total capital of Quattor held by União de Indústrias Brasileiras S.A. (“Unipar”) for R$ 659,454 and, subsequently, acquired the remaining 40% held by Petrobras by means of the barter for 18,000,097 shares issued by the Company. On April 30, 2010, the Company acquired the control of Quattor, and this date is the date of acquisition for the purposes of accounting for the business combination. As a result of the acquisition, a bargain purchase of R$ 841,459 was recorded within “results from business combinations” in the income statement. (b) Sunoco Chemicals, Co. On April 1, 2010, Braskem acquired 100% of Sunoco Chemicals’ shares for R$ 620,838 (US$ 351 million), date on which the control was acquired by the Company. In this operation, a bargain purchase of R$126,089 was recognized within “results from business combinations”. Right after the purchase, the name of this subsidiary was changed to Braskem PP Americas. In January 2011, Braskem America was merged into its parent company Braskem PP Americas and its name was changed to Braskem America Inc. (Nota 1 (a.1)). (c) Unipar Comercial On May 10, 2010, the Company acquired 100% of the voting capital and control of Unipar Comercial. In this operation, The Company recognized a bargain purchase of R$7,735 within “results from business combinations” in the income statement. The information related to these business combinations was presented in the Company’s 2010 annual financial statements, in Note 5. 13 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated 4. Cash and cash equivalents Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Cash and banks 165,071 62,752 424,172 252,925 Financial investments: In Brazil 1,447,288 2,181,690 1,585,437 2,208,475 Abroad 160,877 94,618 360,179 162,870 Total This table was presented in the Company’s 2010 annual financial statements, in Note 6. 5. Financial investments Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Held for trading Investments in FIQ Sol 114,048 204,123 114,048 204,123 Investments in foreign currency 19,690 32,112 19,690 32,112 Shares 3,023 84 3,023 84 Loans andreceivables Investments in FIQ Sol 110,731 110,731 Held to maturity Quotas of investment funds in credit rights 26,025 28,706 26,025 28,706 Restricted deposits 2,668 2,894 Total In current assets 250,160 236,319 250,386 236,319 In non-current assets 26,025 28,706 26,025 28,706 Total This table was presented in the Company’s 2010 annual financial statements, in Note 7. 6. Trade accounts receivable Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Customers Domestic market 846,199 910,636 1,227,834 1,638,449 Foreign market 605,380 438,245 997,746 587,661 Allowance for doubtful accounts (213,502) (212,363) (273,878) (269,159) Total In current assets 1,184,123 1,077,492 1,894,029 1,894,648 In non-current assets 53,954 59,026 57,673 62,303 Total This table was presented in the Company’s 2010 annual financial statements, in Note 8. 14 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated 7. Inventories Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Finished goods and work in process 1,463,775 1,012,891 2,550,511 1,876,290 Raw materials, production inputs and packaging 589,243 621,158 773,963 781,594 Maintenance materials 137,123 132,510 259,879 240,442 Advances to suppliers 10,387 8,099 44,141 56,825 Imports in transit and other 23,504 14,847 63,062 60,506 Total 2,224,032 1,789,505 3,691,556 3,015,657 This table was presented in the Company’s 2010 annual financial statements, in Note 9. 8. Related Parties - Consolidated (a) Accounting balances Assets Liabilities Current Non-current Current Non-current assets assets liabilities liabilities Subsidiary Braskem Idesa 12,165 (v) Jointly-controlled subsidiaries RPR 1,358 (iv) PROPILSUR 5 (ii) 16,255 (v) POLIMERICA 3 (ii) 12,803 (v) 8 Associate Borealis 857 (i) Related companies Construtora Norberto Odebrecht ("CNO") 578 (iv) Petróleo Brasileiro S.A. - Petrobras ("Petrobras") 62,737 (i) 55,892 (iii) 1,227,664 (iv) Refinaria Alberto Pasqualini ("Refap") 32 (i) 68,169 (iv) Other 1,015 (i) At June 30, 2011 At December 31, 2010 (i) Amounts in “trade accounts receivable”. (ii) Amounts in “other receivables”. (iii) Amount in “related parties” related to loan agreements subject to TJLP + interest of 2% per year. (iv) Amounts in “trade payables”. (v) Amounts in “related parties” related to “advance for future capital increase” made by other shareholders. 15 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated (b) Income statement transactions Income statement transactions from January 1 to June 30, 2011 Cost of Purchases of raw production/ materials, Financial general and Sales of services and income administrative products utilities expenses expenses Jointly-controlledsubsidiary RPR 13,615 18,770 (56) Associate Borealis 93,034 Related companies BRK Investimentos Petroquímicos S.A ("BRK") (11) CNO 79,551 Odebrecht Serviços e Participações ("OSP") 104,184 Petrobras 712,945 6,481,978 2,150 Petrobras International Finance ("PifCo") 7,446 Refap 542,051 Post-employment benefit plan Odebrecht Previdência Privada ("Odeprev") 6,866 At June 30, 2011 At June 30, 2010 (c) Key management personnel Non-current liabilities June/2011 December/2010 Long-term incentives 5,368 5,372 Total Income statement transactions 1H11 1H10 Remuneration Short-termbenefits to employees and managers 25,168 22,281 Post-employment benefit 121 173 Benefits on contract termination 892 Long-term incentives 569 175 Total The Company carries out transactions with related parties in the ordinary course of its operations and activities. The Company believes that all the conditions set forth in the contracts with related parties meet the Company’s interests. To ensure that these contracts present terms and conditions that are as favorable to the Company as those it would enter into with any other third parties is a permanent objective of Braskem’s management. This table was presented in the Company’s 2010 annual financial statements, in Note 10. 16 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated 9. Taxes recoverable Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Excise tax (IPI) 28,355 26,008 39,692 29,128 Value-added taxon sales and services (ICMS) (a) 602,246 795,390 999,898 1,211,256 Social integration program (PIS) and social contribution on revenues (COFINS) 263,460 206,829 435,319 326,005 PIS and COFINS – Law No. 9,718/98 117,915 115,362 117,915 115,362 PIS – Decree-Laws No. 2,445 and No. 2,449/88 (b) 161,317 55,194 161,439 55,317 Income taxand social contribution 205,483 125,151 326,690 220,525 Taxon net income (ILL) (c) 20,877 61,126 20,877 61,126 Other 134,969 112,406 157,095 124,561 Total Current assets 772,582 400,969 1,117,913 698,879 Non-current assets 762,040 1,096,497 1,141,012 1,444,401 Total (a) ICMS One of the main actions aimed at speeding up the use of the ICMS credits is the Agreement entered into with the State of Bahia in November 2009 that ensures the effective implementation of State Decree No. 11,807 of October 27, 2009, which (i) gradually reduced the effective ICMS rate on domestic naphtha acquired in that same state from 17% to 5.5% and, subsequently, allowed for the use of the credits from April 2011 and (ii) established that the monthly amount of R$ 9,100 can be deducted from the debt balance between April 2011 and March 2014, and the monthly amount of R$ 5,907 between April 2014 and March 2018. (b) PIS – Decree-Laws No. 2,445 and No. 2,449/88 In the quarter, the Company recognized credits in the amount of R$ 91,431 as a result of the final and unappealable decision on lawsuits filed by Braskem and its merged companies. This amount will be used to offset future payments of federal taxes. (c) Tax on Net Income - ILL In May 2011, the Company offset the amount of R$ 48,299 with federal taxes due. This table was presented in the Company’s 2010 annual financial statements, in Note 11. Judicial Deposits – Non-current Assets Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Excise tax (IPI) 28,355 26,008 39,692 29,128 Value-added taxon sales and services (ICMS) (a) 602,246 795,390 999,898 1,211,256 Social integration program (PIS) and social contribution on revenues (COFINS) 263,460 206,829 435,319 326,005 PIS and COFINS – Law No. 9,718/98 117,915 115,362 117,915 115,362 PIS – Decree-Laws No. 2,445 and No. 2,449/88 (b) 161,317 55,194 161,439 55,317 Income taxand social contribution 205,483 125,151 326,690 220,525 Taxon net income (ILL) (c) 20,877 61,126 20,877 61,126 Other 134,969 112,406 157,095 124,561 Total Current assets 772,582 400,969 1,117,913 698,879 Non-current assets 762,040 1,096,497 1,141,012 1,444,401 Total This table was presented in the Company’s 2010 annual financial statements, in Note 12. 17 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Investments (a) Information on investments Parent company Interest in Adjusted net profit (loss) total capital (% ) for the period Adjusted equity (a.1) Investments of the parent company June/2011 1H11 1H10 June/2011 December/2010 Subsidiaries Braskem America (i) (7,003) 451,068 Braskem America (ii) 100.00 25,636 465,591 Braskem Argentina 96.77 2,320 781 7,523 5,203 Braskem Chile 99.02 (135) (52) 1,443 1,578 Braskem Distribuidora 100.00 (5,301) 2,437 80,274 85,575 Braskem Europa 100.00 13,223 10,303 93,101 84,871 Braskem Finance 100.00 (102,997) (5,813) (71,963) 31,034 Braskem Idesa 65.00 (7,192) (807) 43,913 51,654 Braskem Importação 0.04 8 6 207 199 Braskem Inc. 100.00 (49,196) (856) 157,138 167,949 Braskem Participações 100.00 1,231 (1,435) 2,181 957 Braskem Petroquímica 100.00 7,988 (166,373) 868,779 860,791 Cetrel (iii) 53.12 20,563 278,923 Ideom 99.90 (10,748) (5,356) (11,664) (917) IQAG 0.12 371 346 1,933 1,562 ISATEC (iv) (994) (77) Petroquímica Chile 97.96 1,016 (308) 6,702 5,686 Politeno Empreendimentos 99.98 (4) 498 (24) (20) Quantiq 99.90 10,533 8,230 149,939 102,059 Quattor 96.96 72,795 (243,065) 2,202,615 2,129,820 Riopol 100.00 64,864 (234,217) 1,751,911 1,687,047 Unipar Comercial (v) 2,026 38,973 Jointly-controlled subsidiary RPR 32.56 8,860 35,884 111,864 47,679 Associates Borealis 20.00 7,533 10,374 142,075 130,940 CODEVERDE 35.97 1,561 (12) 66,606 83,546 Cetrel (iii) 17,061 254,785 Sansuy Administração, Participação, 20.00 (12) (10) 1,958 1,972 Representação e Serviços Ltda (i) Subsidiary merged into Braskem PP Americas, Inc. in January 2011 (Note 1 (a.1)). (ii) Current name of Braskem PP Americas (Note 1 (a.1)). (iii) Change from associate to subsidiary due to a new interpretation of the By-laws (Note 2.3 (vi)). (iv) Company sold in May 2011 (Note 1 (a.3)). (v) Company merged into Quantiq in January 2011 (Note 1 (a.2)). 18 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Parent company Interest in Adjusted net profit (loss) total capital (% ) for the period Adjusted equity June/2011 1H11 1H10 June/2011 December/2010 (a.2) Investments of subsidiaries Braskem Chile Braskem Argentina 3.17 2,320 781 7,523 5,203 Petroquímica Chile 2.03 1,016 (308) 6,702 5,686 Braskem Distribuidora Braskem Importação 99.96 8 6 207 199 Braskem Argentina 0.06 2,320 781 7,523 5,203 Lantana 96.34 (4,947) 2,837 73,464 78,410 Braskem Europa Propilsur 49.00 (310) (3,425) 86,313 Polimerica 49.00 (132) (1,795) 57,067 Braskem Idesa Braskem Idesa Serviços 65.00 Braskem Importação Braskem México 0.03 1,033 2,308 1,052 Braskem Inc. Braskem Chile 0.98 (135) (52) 1,443 1,578 Lantana 3.66 (4,947) 2,837 73,464 78,410 Petroquímica Chile 0.01 1,016 (308) 6,702 5,203 Braskem Participações Ideom 0.10 (10,748) (5,356) (11,664) (917) Braskem México 99.97 1,033 2,308 1,052 Politeno Empreendimentos 0.02 (4) 498 (24) (20) Quantiq 0.10 10,533 8,230 149,939 102,059 Braskem Petroquímica Quattor 3.04 72,795 8,230 149,939 2,129,820 Cetrel 1.25 20,563 278,923 254,785 Commom Norfolk 100.00 (2,376) 754 50,616 52,992 Quantiq IQAG 99.88 371 346 1,933 1,562 Quattor Commom 100.00 (324) 5,389 5,713 Consolidated Interest in Adjusted net profit (loss) total capital (%) for the period Adjustedequity June/2011 1H11 1H10 June/2011 December/2010 Associates Borealis 20.00 7,533 10,374 142,075 130,940 Cetrel (i) 17,061 254,785 CODEVERDE 35.97 1,561 (12) 66,606 83,546 Sansuy Administração, Participação, 20.00 (12) (10) 1,958 1,972 Representação e Serviços Ltda (i) Change from associate to subsidiary due to a new interpretation of the By-laws (Note 2.3 (vi)). 19 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated (b) Moviments in investments in subsidiaries, jointly-controlled subsidiaries and associates Balance at December/2010 Merger Capital increase (decrease) Dividends and interest on capital Equity in results of investees Goodwill amortization Interest gain (loss) Provision for losses / Other Other comprehensive income Currency translation adjustments Write-off disposal Balance at June/2011 Effect Adjustment of profit of results in inventories Subsidiaries and jointly-controlled subsidiaries Domestic subsidiaries Braskem Distribuidora 85,575 (5,301) 80,274 Braskem Participações 957 1,231 (7) 2,181 Braskem Petroquímica 726,288 7,988 (1,718) 732,558 Cetrel (i) (25) 10,888 (1,010) 1,555 131,722 143,130 ISATEC (77) 4,110 (1,028) (3,005) Quantiq 100,696 44,230 10,533 (336) 155,123 Quattor 3,109,681 70,581 (5,136) (45,818) 3,129,308 Riopol 1,687,047 64,864 (1,095) 1,750,816 RPR 13,777 (2,811) 2,885 (651) 23,222 36,422 UNIPAR Comercial (ii) 44,495 (44,230) (265) Foreign subsidiaries Braskem America (iii) 451,068 (451,068) Braskem America (iv) 451,068 25,636 (2,052) (9,062) 465,590 Braskem Argentina 5,203 2,320 7,523 Braskem Chile 1,578 (135) 1,443 Braskem Europa 84,871 13,223 (498) (4,993) 92,603 Braskem Idesa 33,575 (4,675) (357) 28,543 Braskem Inc. 167,948 (49,196) 38,386 157,138 Braskem Finance 31,034 (31,034) Petroquímica Chile 5,686 1,016 6,702 Total subsidiaries Associates Borealis 26,188 2,227 28,415 CODEVERDE (6,600) 6,600 Cetrel (i) 131,722 (131,722) Total associates (i) Company fully consolidated as from the first half of 2011 (Note 2.3 (vi)). (ii) Company merged into Quantiq in January 2011 (Note 1 (a.2)). (iii) Company merged into Braskem PP Americas, Inc. in January 2011 (Note 1 (a.1)). (iv) Current name of Braskem PP Americas (Note 1 (a.1)). 20 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated (c) Breakdown of equity results Parent company Consolidated June/2011 June/2010 June/2011 June/2010 Equity in results of subsidiaries and jointly-controlled subsidiaries 113,494 10,502 (293) 2,283 Equity in results of associates 2,227 13,521 1,871 14,741 Amortization of goodwill (48,546) (i) (969) (2,728) (i) (725) Provision for losses on investments (83,760) (ii) (3,550) (18) Dividends received from other investments 420 420 (i) The amortization of the goodwill on the assets and liabilities from the business combinations of Quattor, amounting to R$ 45,818, is distributed among the following accounts in the consolidated income statement: “net sales revenue”, amounting to R$ 8,949, “cost of products sold”, amounting to R$48,081, “general and administrative expenses” amounting to R$ 45 and “financial results”, amounting to R$12,346. The effect of deferred income tax and social contribution was R$ 23,603. The amortization of goodwill on property, plant and equipment includes the amount of R$ 2,728 of the subsidiaries Braskem Petroquímica and Cetrel. (ii) Includes a provision for loss of the subsidiary Braskem Finance in the amount of R$ 71,963. The information related to investments was presented in the Company’s 2010 annual financial statements, in Note 13. Property, plant and equipment Consolidated June/2011 December/2010 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 410,442 410,442 417,475 417,475 Buildings and improvements 1,846,167 (647,425) 1,198,742 1,806,090 (614,967) 1,191,123 Machinery, equipment and installations 22,932,672 (7,398,004) 15,534,668 22,615,610 (6,676,242) 15,939,368 Projects in progress 1,638,083 1,638,083 1,269,547 1,269,547 Other 1,281,959 (341,042) 940,917 1,037,491 (305,313) 732,178 Impairment (180,311) (180,311) (183,419) (183,419) Total Consolidated Total Parent Company This table was presented in the Company’s 2010 annual financial statements, in Note 14. The projects in progress mainly relate to operating improvements to increase the economic useful life of machinery and equipment and to the expansion projects, particularly the expansion of the PVC plant in Alagoas, and the construction of a new butadiene plant in Rio Grande do Sul. Impairment test for fixed assets There were no significant events or circumstances in the period ended June 30, 2011 that indicate the need for an impairment test on the fixed assets. 21 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Intangible assets Consolidated June/2011 December/2010 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,246,668 (1,182,961) 2,063,707 3,246,668 (1,182,961) 2,063,707 Trademarks and patents 206,266 (89,575) 116,691 220,343 (83,132) 137,211 Software and use rights 443,864 (184,045) 259,819 425,291 (152,609) 272,682 Contracts with customers and suppliers 644,447 (66,454) 577,993 644,447 (38,865) 605,582 Total Consolidated Total Parent Company This table was presented in the Company’s 2010 annual financial statements, in Note 15. Impairment test of intangible assets with an indefinite useful life In December 2010, the Company tested intangible assets for impairment and did not identify losses. The projection of cash flows used was for 5 years from December 2010. The assumptions used to determine the amount using the discounted cash flow method include: projections of cash flows based on estimates of business for future cash flows, discounted rates based on the Weighted Average Cost of Capital (WACC) and growth rates to determine the perpetuity based on annual inflation rate according to the Broad Consumer Price Index (“IPCA”). There were no significant events or circumstances in the period ended June 30, 2011 that indicate the need for an impairment test on the intangible assets with an indefinite useful life. Other payables Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Credit notes 3,770 828 9,259 6,365 Commissions / customers bonus 19,437 1,026 20,251 4,823 Lease agreements 7,560 13,187 20,251 27,693 Trade notes 235,664 226,894 249,092 230,085 Labor agreements 39,118 72,437 47,116 83,875 Other payables 19,742 49,130 91,791 133,085 Total Current liabilities 80,366 125,935 165,970 233,322 Non-current liabilities 244,925 237,567 271,790 252,604 Total This table was presented in the Company’s 2010 annual financial statements, in Note 16. 22 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Borrowings Annual financial charges Consolidated Average interest rates Monetary adjustment (unless otherwise stated) June/2011 December/2010 Foreign currency Eurobonds Note 15 (a) Note 15 (a) 4,180,835 3,927,712 Export prepayments Note 15 (b) Note 15 (b) 1,789,549 2,287,738 Medium-T erm Notes (ii) US dollar exchange variation 11.75% 138,471 438,031 Raw material financing US dollar exchange variation 3.05% 10,639 15,142 Financing for the acquisition of investments US dollar exchange variation 4.45% 330,232 352,480 BNDES Post-fixed monetary adjustment (UMBNDES) (i) 6.16% 7,300 11,383 US dollar exchange variation 6.15% 291,549 296,318 Working capital US dollar exchange variation 7.66% 601,628 658,942 101.25% to 105.5% of CDI 1,301 Project financing (NEXI) Yen exchange variation 0.95% above the TIBOR 41,985 66,602 Transaction costs, net (62,412) (29,195) Local currency Working capital 98.5% to 112.5% of CDI 1,152,426 867,570 12.14% 281,702 266,145 FINAME TJLP 1.36% 7,763 9,842 4.91% 1,779 1,024 BNDES TJLP 3.04% 2,369,741 2,419,712 4.54% 18,290 BNDES EXIM 7.00% 150,423 150,452 BNB 8.50% 178,154 213,686 FINEP TJLP 0.01% 48,362 61,975 4.60% 33,095 10,004 FUNDES 6.00% 200,457 187,419 Transaction costs, net (1,885) (3,538) Total Current liabilities 1,131,974 1,206,444 Non-current liabilities 10,638,109 11,004,301 Total (i) UMBNDES monetary unit of BNDES. (ii) In April 2011, the Company paid for part of this financing in advance. 23 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated (a) Bonds Issue amount Consolidated Issue date (US$ thousand) Maturity Interest (% per year) June/2011 December/2010 August 2005 (i) 250,000 June 2015 9.38 102,680 251,861 April 2006 (i) 200,000 no maturity date 9.00 339,143 September 2006 (i) 275,000 January 2017 8.00 211,062 473,886 June 2008 500,000 June 2018 7.25 784,480 837,294 May 2010 400,000 May 2020 7.00 630,875 673,348 May 2010 350,000 May 2020 7.00 552,016 589,180 October 2010 450,000 no maturity date 7.38 714,872 763,000 April 2011 (i) 750,000 April 2021 5.75 1,184,850 Total (b) Export prepayments (“EPP”) Initial amount of the transaction Consolidated Issue date (US$ thousand) Settlement Charges (% per year) June/2011 December/2010 December 2005 55,000 December 2012 US dollar exchange variation + semiannual Libor + 1.60 32,198 45,837 July 2006 95,000 June 2013 US dollar exchange variation + 2.67 38,657 51,166 July 2006 75,000 July 2014 US dollar exchange variation + 2.73 72,207 89,561 March 2007 35,000 March 2014 US dollar exchange variation + 4.10 47,084 58,630 April 2007 150,000 April 2014 US dollar exchange variation + 3.40 234,853 250,662 November 2007 150,000 November 2013 US dollar exchange variation + 3.53 234,576 250,410 October 2008 (i) 725,000 October 2013 US dollar exchange variation + 5.64 670,378 August 2009 20,000 July 2011 US dollar exchange variation + semiannual Libor + 5.00 32,405 34,482 March 2010 100,000 March 2015 US dollar exchange variation + 4.67 158,134 168,752 May 2010 150,000 May 2015 US dollar exchange variation + semiannual Libor + 2.40 234,722 250,631 June 2010 150,000 June 2016 US dollar exchange variation + semiannual Libor + 2.60 234,555 250,419 December 2010 100,000 December 2017 US dollar exchange variation + semiannual Libor + 2.47 156,271 166,810 March 2011 200,000 February 2021 US dollar exchange variation + semiannual Libor + 1.20 313,887 Total (i) In April 2011, Braskem Finance concluded the funding of US$ 750 million which was part of the financial resources used to: (a) partially settle in advance the bonds issued in July 1997 and September 2006; (b) fully settle the perpetual bonds issued in April 2006; (c) partially settle in advance the financing obtained through the Medium-Term Notes program; and (d) fully settle in advance the financing obtained in October 2008 through export prepayments. 24 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated (c) Payment schedule The long-term amounts mature as follows: Consolidated June/2011 December/2010 2012 522,795 1,238,243 2013 1,354,093 1,814,902 2014 1,706,747 1,691,089 2015 907,342 1,069,774 2016 659,837 671,495 2017 417,340 683,258 2018 1,070,348 1,082,112 2019 654,058 159,965 2020 1,451,998 1,510,429 2021 onwards 1,893,551 1,083,034 Total (d) Capitalized financial charges The Company and its subsidiaries capitalized financial charges in the period ended June 30, 2011 in the amount of R$ 40,316, including monetary variation. The average rate of these charges in the period was 7.45% per year. (e) Covenants Some of the financing agreements of the Company and its subsidiaries establish limits for certain indicators related to the capacity for indebtedness and payment of interest. The first indicator establishes a limit for the indebtedness of the Company and its subsidiaries based on their EBITDA (Earnings before interests, taxes, depreciation and amortization) generating capacity. The second indicator found in the agreements of the Company and its subsidiaries is the division of consolidated EBITDA by net interest, which corresponds to the difference between interest paid and interest received. On June 30, 2011, all commitments assumed were complied with. The information related to borrowings was presented in the Company’s 2010 annual financial statements in Note 17. 25 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Debentures (public issue of non-convertible debentures) Unit Consolidated Issue amount Maturity Interest Payment of interest June/2011 December/2010 14ª R$ 10 September 2011 103.5% of CDI Semiannual, as from March 2007 519,403 517,741 1ª R$ 1,000 November 2014 118.0% of CDI Quarterly, as from March 2013 (i) 17,534 (i) Refers to the 1 st issue of debentures of the jointly-controlled subsidiary RPR presented in non-current liabilities. This table was presented in the Company’s 2010 annual financial statements, in Note 18. Financial instruments Risk management The Company is exposed to market risks arising from variations in commodity prices, foreign exchange and interest rates; to credit risk arising from the possibility of default by its counterparties in cash equivalents, financial investments and trade accounts receivable; and to liquidity risk to meet its obligations related to financial liabilities. The Company adopts procedures for managing market and credit risks that are in conformity with the new Financial Policy approved by the Board of Directors on August 9, 2010.The purpose of risk management is to protect the cash flows of the Company and reduce the threats to the financing of its operating working capital and investment programs. (a) Market risk The Company prepares a sensitivity analysis for each type of market risk to which it is exposed, which is presented in Note 17.5. (b) Credit risk The maximum exposure to credit risks of non-derivative assets on the reporting date is their carrying amounts less any impairment loss. On June 30, 2011, the balance of trade accounts receivable is net of the allowance for doubtful accounts of R$ 273,878 (December 2010 – R$ 269,159). (c) Liquidity risk The analysis of the borrowings of the Company by maturity is presented in Note 15 (c) and of the derivative financial instruments is presented in Note 17.3.1. In addition, the Company has a US$350 million revolving credit line that may be used without restrictions for three years as of September, 2010. The information on risk management was presented in the 2010 annual financial statements, in Note 19. 26 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Non-derivative financial instruments Braskem and its subsidiaries held on June 30, 2011 and December 31, 2010 the following non-derivative financial instruments: Fair value Carrying amount Fair value Classification by category hierarchy June/2011 December/20 June/2011 December/20 Cash andcash equivalents (Note 4) Cash and banks Loans and receivables 424,172 252,925 424,172 252,925 Financial investments in Brazil Held for trading Level 2 638,338 2,208,475 638,338 2,208,475 Financial investments in Brazil Loans and receivables 947,099 947,099 Financial investments abroad Held for trading Level 2 360,179 162,870 360,179 162,870 Financial investments (Note 5) FIQ Sol investments Held for trading Level 2 114,048 204,123 114,048 204,123 Investments in foreign currency Held for trading Level 2 19,690 32,112 19,690 32,112 Shares Held for trading Level 1 3,023 84 3,023 84 FIQ Sol investments Loans and receivables 110,731 110,731 Quotas of receivables investment fund Held to maturity 26,025 28,706 26,025 28,706 Restricted deposits Held to maturity 2,894 2,894 Trade accounts receivable (Note 6) Loans and receivables Related parties (Note 8) Assets Loans and receivables 55,892 53,742 55,892 53,742 Liabilities Loans and receivables 41,223 31,386 41,223 31,386 Trade payables Other financial liabilities Borrowings (Note 15) Foreign currency Other financial liabilities 7,392,188 8,055,649 7,828,574 8,127,648 Local currency Other financial liabilities 4,442,192 4,187,829 4,442,192 4,187,829 Debentures (Note 16) Other financial liabilities Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange. Level 2 – Fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option; and Level 3 – techniques that use data that have a significant effect on fair value and that are not based on observable market data, that is, unobservable inputs. The Company did not apply this technique on its financial instruments. 27 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Derivative financial instruments The table below shows the transactions with derivative financial instruments of Braskem and its subsidiaries as of June 30, 2011 and December 31, 2010. Interest rate/Currency Change in Exposure of the Nominal Financial fair value Identification principal amount Hedge value December/2010 settlement Note (17.3.2) June/2011 Derivative transaction Swap (i) Note 17.3.1 (a) Yen CDI R$ 279,495 13,700 (7,634) 3,702 9,768 R$ 279,495 Current liabilities (hedge transactions) 13,700 9,768 Hedge accounting transactions Braskem Inc. Interest rate swaps Note 17.3.1 (b) Libor Contractual fixed rate US$ 400,000 thousand 42,890 (34,950) (7,940) Braskem Interest rate swaps Note 17.3.1 (b) Libor Contractual fixed rate US$ 526,146 thousand 25,988 (7,733) 5,717 23,972 Braskem Interest rate swaps (ii) Note 17.3.1 (c) Libor CDI US$ 42,612 thousand 456 201 657 Braskem America Interest rate swaps Note 17.3.1 (c) Libor Contractual fixed rate US$ 210,000 thousand 1,523 (2,090) 4,993 4,426 Braskem America Sale swaps Note 17.3.1 (d) US$ 5,732 thousand (1,300) 1,264 (36) US$ 1,184,490 thousand Current assets (other receivables) (1,300) (36) Current liabilities (hedge transactions) 36,424 16,178 Non-current liabilities (hedge transactions) 34,433 12,877 (i) Foreign exchange hedge of the NEXI financing. (ii) Hedge of working capital financing related to Agricultural Credit Notes (“NCA”). 28 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Derivatives outstanding at June 30, 2011 (a) Project financing (NEXI) related Swaps · Braskem Nominal value Fair value Identification US$ thousand Interest rate Maturity June/2011 December/2010 Swap NEXI I 28,987 104.29% CDI June 2012 657 1,051 Swap NEXI II 136,495 101.85% CDI March 2012 6,804 9,283 Swap NEXI III 86,110 103.98% CDI June 2012 1,935 3,089 Swap NEXI IV 27,903 103.98% CDI June 2012 372 277 Total Current liabilities (hedge transactions) The regular changes in the fair value of swaps are recorded as finance income or cost in the same period in which they occur. The Company recognized finance costs of R$ 3,702 related to the variation in the fair value of these swaps for the period ended June 30, 2011. (b) Export prepayment related interest rate swaps · Braskem Nominal value Fair value Identification US$ thousand Interest rate Maturity June/2011 December/2010 Swap EPP X 35,000 2.5040 March 2014 1,417 1,786 Swap EPP XI 57,500 1.9500 July 2014 1,277 1,455 Swap EPP XII 100,000 2.1200 November 2013 3,401 4,061 Swap EPP XIII 50,000 2.1500 November 2013 1,737 2,082 Swap EPP XIV 50,000 2.6400 April 2014 3,480 3,734 Swap EPP XV 100,000 2.6200 April 2014 6,901 7,392 Swap EPP XVI 33,646 1.6700 June 2013 431 606 Swap EPP XVII 75,000 2.1975 March 2015 4,020 3,684 Swap EPP XIX 25,000 2.1700 March 2015 1,308 1,188 Total Current liabilities (hedge transactions) 12,825 13,918 Non-current liabilities (hedge transactions) 11,147 12,070 Total As a consequence of the advanced payment of the financing contracts mentioned in Note 15 (a) and (b) in April and June 2011, the subsidiary Braskem Inc. settled in advance the swap transactions that would mature in October 2013. 29 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated (c) Loan related interest rate swaps · Braskem Nominal value Fair value Identification US$ thousand Interest rate Maturity June/2011 December/2010 Swap NCA I 42,612 100.70% CDI September 2012 657 456 Total Non-current liabilities (hedge transactions) · Braskem America Nominal value Fair value Identification US$ thousand Interest rate Maturity June/2011 December/2010 Swap loan XXI 70,000 0.8275 April 2015 (763) (2,262) Swap loan XXII 70,000 1.8500 April 2015 2,590 1,887 Swap loan XXIII 70,000 1.8475 April 2015 2,599 1,898 Total Current liabilities (hedge transactions) 3,353 3,236 Non-current liabilities (hedge transactions) 1,073 (1,713) Total (d) Sale price swaps · Braskem America Nominal value US$ fixed Fair value Identification US$ thousand price/metric Maturity June/2011 December/2010 Sale price swap 5,732 1,478 December/2011 (36) (1,300) Total Current assets (other receivables) 30 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Hedge operations presented in “other comprehensive income” The derivatives indicated in items 17.3.1 (b), (c) and (d) were designated as cash flow hedge, resulting in closing balances in “other comprehensive income”. The appropriations of interest are allocated to interest expenses in the finance costs group. The summary of changes in the account is as follows: Appropriation of Change December/2010 accrued interest in fair value June/2011 Swaps EPP Braskem Inc. (39,315) 31,375 7,940 Swaps EPP Braskem (23,013) 7,143 (5,717) (21,587) Swaps loans Braskem (456) (201) (657) Swaps loans Braskem America 212 2,873 (4,993) (1,908) Sale price swaps Braskem America 1,300 (1,264) 36 On June 30, 2011, the appropriation of accrued interest and change in the fair value of derivatives designated as “cash flow hedge” was R$ 37,156, which, with the effect of income tax and social contribution of R$ 891, amounts to R$ 38,047, and is presented within “other comprehensive income” in equity. Credit quality of financial assets (a) (a) Trade accounts receivable Only a few of the Company's customers have risk ratings assigned by credit rating agencies. For this reason, the Company developed its own credit rating system for all accounts receivable from domestic customers and part of the accounts receivable from foreign customers. The Company does not apply this rating to all of its foreign customers because most accounts receivable from them are covered by an insurance policy or letters of credit issued by banks. As of June 30, 2011, the credit ratings are as follows: Percentage 1 Minimum risk 31.61 2 Low risk 29.15 3 Moderate risk 27.52 4 High risk 2.82 5 Very high risk (i) 8.90 (i) Most customers in this group are inactive and the respective accounts are in the process of collection actions. Customers in this group that are still active purchase from Braskem and pay in advance. 31 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held for trading, held to maturity and loans and receivables, the Company uses the following ratings agencies: Standard & Poors, Moody’s and Fitch Ratings June/2011 December/2010 Cash and cash equivalents and financial investments AAA 2,143,756 2,136,193 AA+ 243,996 445,867 AA 12,171 43,154 AA- 21,240 37,397 A+ 88,249 78,920 A- 39,367 37,176 BBB+ 19,780 18,684 BB+ 19,085 18,878 B+ 3,405 3,378 Other financial assets with no risk assessment 6,541 8,830 2,597,590 2,828,477 Held to maturity Quotas of investment funds in credit rights (i) 26,025 28,706 Restricted deposits (ii) 2,894 28,919 28,706 Other investments (offshore funds) Sundry funds (i) 19,690 32,112 19,690 32,112 Total (i) Financial assets with no internal or external ratings. (ii)Risk-free financial assets. 32 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Sensitivity analysis The derivative financial instruments may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks The three main risks that may most affect the value of the Company’s financial instruments are: a) Brazilian real-U.S. dollar exchange rate; b) Brazilian real-yen exchange rate; c) Libor floating interest rate. For the purposes of the risk sensitivity analysis, the Company presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be indirectly influenced by it. (b) Selection of scenarios In accordance with CVM Instruction No. 475/08, the Company included three scenarios in the sensitivity analysis, one of which is probable and the other two represent adverse effects to the Company. In the preparation of the adverse scenarios, only the impact of the variables on the financial instruments, including derivatives, and on the items covered by hedge transactions, was considered. The overall impacts on the Company’s operations, such as the one arising from the revaluation of inventories and revenue and future costs, were not considered. Since the Company manages its exposure to foreign exchange rate risk on a net basis, adverse effects from a depreciation of the Brazilian real in relation to the U.S. dollar can be offset by opposing effects on the Braskem’s operating results. The FOCUS survey published by the Central Bank of Brazil on June 24, 2011 was considered for the probable scenario for the base date December 31, 2011. For the interest rate variables not considered in the FOCUS survey, the probable scenario considered was the Interbank Deposit Certificate (CDI) percentage variation. For the exchange rate variables not included in the FOCUS survey, the probable scenario considered was the U.S. dollar-real percentage variation. For the Brazilian real-U.S. dollar exchange rate, an increase of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the exchange rate on June 30, 2011. For the Brazilian real-yen exchange rate, an increase of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the exchange rate on June 30, 2011. For the Libor interest rate, a decrease of 25% was considered for the possible adverse scenario and of 50% for the extreme scenario based on the Libor rate on June 30, 2011. The sensitivity amounts in the table below are the changes in the value of the financial instruments in each scenario, except for table (e), which shows the changes in future cash flows. 33 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated (c) Sensitivity to the Brazilian real-U.S. dollar exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real-US dollar exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25% ) (50% ) BNDES (7,447) (74,712) (149,424) Bonds (104,179) (1,045,209) (2,090,417) Working capital/structured operations (14,992) (150,407) (300,814) Raw material financing (265) (2,660) (5,320) Financing of fixed assets (8,229) (82,558) (165,116) Medium-Term Notes (3,450) (34,618) (69,236) Export prepayments (16,935) (169,906) (339,812) Financial investments abroad 16,431 164,844 329,688 Export prepayment debt, plus hedge, of which: Export prepayment debt (27,657) (277,481) (554,962) Export prepayment swap (708) (7,099) (14,199) (d) Sensitivity to the Brazilian real-yen exchange rate The sensitivity of each financial instrument, including derivatives and items covered by them, to the variation in the Brazilian real-yen exchange rate is presented in the table below: Possible adverse Extreme adverse Instrument Probable (25% ) (50% ) Project finance (NEXI), plus swaps, of which: Debt (NEXI) (1,046) (10,496) (20,992) Swaps (NEXI) 1,039 10,427 20,855 (e) Sensitivity of future cash flows to the Libor floating interest rate The sensitivity of future interest income and expenses of each financial instrument, including derivatives and items covered by them, is presented in the table below: The figures represent the impact on finance income (costs), taking into consideration the average term of the respective instrument. Possible adverse Extreme adverse Instrument Probable (25% ) (50% ) Raw material financing (1) (10) (20) Export prepayments (474) (4,758) (9,516) Export prepayment debt, plus hedge, of which: Export prepayment debt (243) (2,440) (4,879) Export prepayment swap 241 2,421 4,843 The information related to financial instruments was presented in the 2010 annual financial statements, in Note 19. 34 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Taxes payable Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Current IPI 30,693 28,413 55,553 49,721 PIS and COFINS 15,606 9,080 27,785 Income taxand social contribution 111,227 19,410 167,948 31,055 ICMS 59,290 38,482 130,397 122,445 Taxdebt refinancing program – Law No. 11,941/09 122,888 97,277 128,051 104,100 Other 30,733 36,151 44,709 54,956 Total Non-current ICMS 1,704 1,704 5,433 48,863 Education, SAT and INSS 40,085 40,085 Taxdebt refinancing program – Law No. 11,941/09 1,462,606 1,351,622 1,526,198 1,431,358 Other 50,235 56,293 57,145 63,263 Total Tax debt refinancing program – Law No. 11,941/09 In June 2011, the Federal Revenue Service made available the debt refinancing program provided for in Law 11,941/09. Additionally, as allowed by the program, the Company included new tax debts related to an assessment notice arising from the use of a tax credit before the lawsuit that sought the recognition of the unconstitutionality of the changes in the determination of PIS introduced by Decree-Laws No. 2,445 and No. 2,449/88 was granted a final an unappealable decision. The amount of this debt, which was included in the refinancing program based on a legal decision on a writ of mandamus, since the Federal Revenue Service did not allow it in this program, totals R$ 106,083. As described in Note 9 (b), we note that, at the same time, a credit of R$ 91,431 arising from a final and unappealable decision that has been recently granted in favor of the Company was recognized. Accordingly, the recognition of the liability and the asset generated a negative impact on the results for the quarter in the amount of R$ 14.652. The amount consolidated by the Federal Revenue Service totaled R$ 1,664,907 and the first installment paid after the consolidation, amounting to R$ 10,658, was paid in June 2011. The balance of the refinancing program presented on June 30, 2011 will be settled in 160 installments and will be adjusted based on the SELIC rate. The information related to taxes payable was presented in the Company’s 2010 annual financial statements, in Note 20. 35 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Income tax and social contribution (a) Reconciliation of the effects of income tax and social contribution on the Company’s profit Parent company Consolidated 1H11 1H10 1H11 1H10 Profit before income tax andsocial contribution andnon-controlling shareholders Income taxand social contribution expenses at the rate of 34% (342,146) (356,408) (378,702) (349,814) Permanent adjustments to the income tax and social contribution calculation basis Income taxand social contribution on equity in results of investees 33,392 (20,143) (391) (19,094) Effects of taxes paid in installments 13,896 22,273 13,896 22,273 Taxincentives (Sudene and PAT) 39,205 28,706 39,895 28,647 Effect of IFRS adjustments 298,153 334,764 Other (27,990) (21,721) (58,557) (44,958) Effect of income tax andsocial contribution on results of operations Breakdown of income tax and social contribution: Current income taxand social contribution (142,974) (78,189) (212,276) (97,078) Taxincentives (Sudene and PAT) 39,205 28,706 39,895 28,647 Current income tax and social contribution Deferred BR GAAP (179,874) 343 (211,478) 40,249 Deferredincome tax andsocial contribution Total income tax and social contribution on profit or loss 36 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated (b) Deferred income tax and social contribution Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Breakdown of deferred income tax Non-current assets Tax losses 7,096 334,752 372,064 Amortized goodwill 57,864 77,157 60,771 80,222 Temporary differences 93,426 71,027 133,135 91,149 Temporary adjustments of accounting criteria arising from Laws 11,638/07 and No. 11,941/09 104,743 114,088 286,168 296,667 Total Non-current liabilities Exchange variations 544,120 474,834 551,257 474,834 Temporary differences 5,835 6,130 313,716 289,200 Temporary adjustments of accounting criteria arising from Laws 11,638/07 and No. 11,941/09 482,164 431,202 959,477 930,225 Total Breakdown of deferred social contribution Non-current assets Social contribution tax loss carryfowards 1,863 123,065 133,486 Amortized goodwill 20,831 28,524 21,877 29,628 Temporary differences 29,680 21,733 37,926 27,928 Temporary adjustments of accounting criteria arising from Laws 11,638/07 and No. 11,941/09 37,708 39,811 103,020 105,541 Total Non-current liabilities Exchange variations 195,883 170,940 198,453 170,940 Temporary differences 456 493 Temporary adjustments of accounting criteria arising from Laws 11,638/07 and No. 11,941/09 173,579 155,234 345,412 334,846 Total 37 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated c) c)CChanges in tax loss and social contribution tax loss carryforwards Parent company Consolidated Income tax Social contribution Income tax Social contribution Tax loss and social contribution tax loss carryforwards in December 2010 Use of taxloss in the period (28,385) (76,990) Use of social contribution taxloss carryforwards in the period (20,702) (68,698) Write-off from use in the refinancing program – Law No. 11,941/09 (72,256) (47,096) Tax loss and social contribution tax loss carryforwards in June 2011 Income taxand social contribution rates 25% 9% 25% 9% Tax credit The information related to income tax and social contribution was presented in the Company’s 2010 annual financial statements, in Note 21. 38 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Sundry provisions Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Bonus provision 15,819 17,554 19,583 21,538 Provision for recovery of environmental damages 24,823 35,555 27,416 36,282 Sundry legal provisions 67,547 97,422 313,314 330,807 Other 6,196 6,240 Total Current liabilities 17,400 26,036 24,365 32,602 Non-current liabilities 90,789 124,495 342,144 362,265 Total The breakdown of the balance of provisions for legal claims is as follows: Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Labor claims 30,975 25,129 39,450 33,302 Tax claims 33,585 57,911 270,556 282,729 Civil lawsuits 2,985 13,711 3,306 14,105 Other 2 671 2 671 This table was presented in the Company’s 2010 annual financial statements, in Note 22. Long-term incentives The breakdown of the number and amount of the investment units at June 30, 2011 are as follows: Number Amount Investment units Issued (Alfa units) 699,254 14,558 Bonus (Beta units) 663,494 7,692 Total This table was presented in the Company’s 2010 annual financial statements, in Note 23. 39 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Private pension plans The amounts recognized for defined benefit pension plans are as follows: Parent company Consolidated June/2011 December/2010 June/2011 December/2010 Actuarial asset recordedin Novamont Braskem America (i) 162 270 Actuarial liabilities with Petros Copesul 103,763 109,894 104,613 110,744 Other benefits (ii) 12,773 103,763 109,894 104,613 123,517 (i) This amount is part of the balance of “other receivables” in non-current assets. (ii) Refers to the defined benefit pension plan of the jointly-controlled subsidiary RPR. The information related to private pension plans was presented in the 2010 annual financial statements, in Note 24. Contingencies The Company has contingent liabilities related to legal lawsuits and administrative proceedings arising in the ordinary course of its business. These contingencies are of labor and social security, tax, civil and corporate nature and involve risks of losses that are classified by the Company’s management as possible. A provision for the lawsuits for which the risk of loss is classified as probable is recognized and it is presented in Note 20 of this Quarterly Information. Based on the opinion of the internal legal advisors, there were no significant additions of lawsuits representing lawsuits that involve risk of losses classified as possible, nor significant changes in the progress of the existing lawsuits, except for the monetary adjustments to the amounts involved in the quarter ended June 30, 2011. The description of the main contingent liabilities of the Company was presented in the 2010 annual financial statements, in Note 25. 40 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Equity (a) Capital On June 30, 2011, the Company's subscribed and paid up capital amounts to R$ 8,043,222 and comprises 801,665,617 shares with no par value divided into 451,669,063 common shares, 349,402,736 class A preferred shares, and 593,818 class B preferred shares. (b) Treasury shares On June 30, 2011, the Company held in treasury 1,542,669 shares (2,697,427, consolidated) amounting to R$ 11,325 (R$ 60,217, consolidated), 411 of which are common shares (411, consolidated), and 1,542,258 are class A preferred shares (2,697,016, consolidated). At December 31, 2010, the Company held in treasury 1,506,471 shares (2,661,229, consolidated) amounting to R$ 10,379 (R$ 59,271, consolidated), 411 of which are common shares (411, consolidated), and 1,506,060 are class A preferred shares (2,660,818, consolidated). In January 2011, the Company repurchased 36,198 class A preferred shares for the amount of R$ 946 arising from the minority shareholders’ right to withdraw from Braskem Petroquímica due to its merger into Braskem, which was approved by the shareholders on December 27, 2010. (c) Proposed dividends On April 29, 2011, The Ordinary General Meeting approved the payment of dividends in the amount of R$ 665,630 as from May 10, 2011, R$ 376,352 of which was made available to common shareholders and R$ 288,891 and R$ 357 to class A and B preferred shareholders, respectively. The remaining proposed and undistributed amount, of R$ 30, was reversed to retained earnings and refers to the 36,198 class A preferred shares acquired by Braskem in January 2011 as a result from the exercise of the right to withdraw by the shareholders of Braskem Petroquímica (Note 24 (b)). The information related to Company’s equity was presented in its 2010 annual financial statements, in Note 26. Earnings per share The table below shows the reconciliation of profit for the period adjusted to the amounts used to calculate basic and diluted earnings per share . 1H11 1H10 Basic Diluted Basic Diluted Profit for the period 722,670 722,670 999,119 999,119 Profit (loss) attributable to class B preferred shareholders 359 358 Profit (loss) for the year attributable to other shareholders 722,311 722,670 998,761 999,119 Weighted average number of common and class A preferred shares 798,392,873 798,689,782 630,588,679 630,885,588 Earnings per share (in R$) 0.9047 0.9048 1.5839 1.5837 41 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Segment information In February 2011, the Brazilian antitrust agency (“CADE”) approved the operation for the acquisition and integration of Quattor’s assets, which made possible the change in the Company’s organizational structure as from 2011. The change in relation to the previous structure, presented in the Company’s 2010 annual financial statements, in Note 28, is in the distribution of Quattor’s activities among the Basic Petrochemicals and Polyolefin units. The 2010 information below was reclassified to allow comparability. The Company does not disclose assets per segment since this information is not presented to its chief operating decision maker. 1H11 Reportable Segments Basic petrochemicals Polyolefins Vinyls Foreign businesses Chemical distribution Total Reportable segments Other segments Corporate unit Braskem consolidated before adjustments Reclassifications Eliminations Braskem consolidated Net sales revenues 11,315,683 6,262,093 849,960 1,387,392 378,281 20,193,409 108,167 20,301,576 (4,521,669) 15,779,907 Cost of products sold (9,941,602) (5,557,755) (786,882) (1,251,104) (307,816) (17,845,159) (87,768) (17,932,927) 4,395,719 (13,537,208) Gross profit 1,374,081 704,338 63,078 136,288 70,465 2,348,250 20,399 2,368,649 (125,950) 2,242,699 Operating expenses Selling, general and distribution expenses (267,445) (398,847) (72,008) (62,964) (48,525) (849,789) (22,002) (89,586) (961,377) (961,377) Results from equity investments Other operating income (expenses), net (13,795) 2,162 (22,929) (3,831) (8) (38,401) 4,134 1,486 (32,781) (32,781) (281,240) (396,685) (94,937) (66,795) (48,533) (888,190) (17,868) (88,848) (994,906) (994,906) Operating profit 1,092,841 307,653 (31,859) 69,493 21,932 1,460,060 2,531 (88,848) 1,373,743 (125,950) 1,247,793 1H10 Reportable segments Basic petrochemicals Polyolefins Vinyls Foreign businesses Chemical distribution Total Reportable segments Other segments Corporate unit Braskem consolidated before adjustments Reclassifications Eliminations Braskem consolidated Net sales revenues 7,942,336 4,637,388 867,878 574,585 349,572 14,371,759 173,135 14,544,894 (3,563,517) 10,981,377 Cost of products sold (6,831,432) (4,058,878) (787,719) (531,196) (296,659) (12,505,884) (159,823) (12,665,707) 3,471,954 (9,193,753) Gross profit 1,110,904 578,510 80,159 43,389 52,913 1,865,875 13,312 1,879,187 (91,563) 1,787,624 Operating expenses Selling, general and distribution expenses (231,291) (281,579) (65,117) (15,899) (36,398) (630,284) (18,620) (81,551) (730,455) (730,455) Results from equity investments 16,299 16,299 16,299 Results from business combination 975,283 975,283 975,283 Other operating income (expenses), net (12,855) (3,032) 502 (3,479) 1,178 (17,686) 830 (37,182) (54,038) (54,038) (244,146) (284,611) (64,615) (19,378) (35,220) (647,970) (17,790) 872,849 207,089 207,089 Operating profit 866,758 293,899 15,544 24,011 17,693 1,217,905 (4,478) 872,849 2,086,276 (91,563) 1,994,713 42 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Net sales revenues Parent company Consolidated 1H11 1H10 1H11 1H10 Gross sales revenues Domestic market 8,605,370 8,132,869 12,784,521 9,804,451 Foreign market 2,231,995 2,292,272 6,345,076 3,719,179 10,837,365 10,425,141 19,129,597 13,523,630 Sales deductions Taxes (2,052,179) (1,900,111) (3,219,850) (2,503,744) Sales returns (66,555) (37,456) (129,840) (38,509) (2,118,734) (1,937,567) (3,349,690) (2,542,253) Net sales revenues This table was presented in the Company’s 2010 annual financial statements, in Note 29. Other operating income (expenses) In the quarter ended June 30, 2011, other consolidated net operating income (expenses) include: (i) sale of property, plant and equipment and investment, which had a negative impact, amounting to R$ 7,405; (ii) expenses with inventory adjustments and losses on changes in raw materials amounting to R$ 25,364; (iii) sale of other materials, which had a positive impact, amounting to R$ 9,208; (iv) expenses with the depreciation of idle plants amounting to R$ 6,285; and (v) other net operating expenses, amounting to R$ 2,935. The information related to the Company’s other operating income (expenses), net was presented in the 2010 annual financial statements, in Note 30. 43 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Financial results Parent company Consolidated 1H11 1H10 1H11 1H10 Financial income Interest income 141,882 108,237 150,995 126,927 Monetary variations 81,489 45,484 34,112 45,438 Exchange variations (31,676) 58,888 (61,170) 122,869 Other 4,802 2,526 12,426 11,327 Financial expenses Interest expenses (397,978) (434,403) (452,274) (446,989) Monetary variations (116,608) (99,109) (151,432) (188,411) Exchange variations 643,883 (322,687) 654,883 (406,908) Adjustment of taxand labor debts (i) (83,126) 7,128 (102,331) 7,111 Taxexpenses on financial operations (4,624) (10,703) (6,849) (13,652) Discounts granted (8,721) (9,382) (19,560) (25,073) Transaction costs - amortization (3,010) (12,961) (16,195) (15,213) Adjustment to present value - appropriation (2,114) (85,915) (10,690) (92,999) Other (14,537) (20,023) (165,879) (90,279) Total (i) In the period ended June 30, 2011, the balance includes interest based on the SELIC rate on the refinancing provided for by Law No. 11,941/09 amounting to R$ 70,748. This table was presented in the Company’s 2010 annual financial statements, in Note 31. 44 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Expenses by nature Parent company Consolidated 1H11 1H10 1H11 1H10 Classification by function: Cost of products sold (7,299,361) (6,917,567) (13,537,208) (9,193,753) Selling (76,692) (96,903) (164,557) (165,060) Distribution (149,994) (141,004) (228,537) (143,657) General and administrative (349,458) (310,737) (524,534) (385,045) Research and development (25,855) (26,371) (43,749) (36,693) Total Classification by nature: Raw materials or feedstocks (6,031,754) (5,758,819) (11,543,404) (7,767,575) Personnel expenses (502,108) (431,874) (785,144) (557,855) Outsourced services (276,638) (226,555) (425,333) (276,210) Tax expenses (13,928) (12,526) (29,751) (15,433) Depreciation, amortization and depletion (504,944) (503,018) (812,546) (646,829) Variable selling expenses (140,189) (155,806) (238,936) (199,248) Freights (323,216) (314,465) (476,640) (349,999) Other expenses (108,583) (89,519) (186,831) (111,059) Total This table was presented in the Company’s 2010 annual financial statements, in Note 32. Insurance coverage In the period ended June 30, 2011, there were no significant changes in the insurance coverage of Braskem and its subsidiaries. Other receivables – non-current assets On June 30, 2011, the account “other receivables” in non-current assets includes expenses for the recovery of damages that occurred in furnaces and in the electric system in the olefin plants located in the State of Bahia in the amount of R$62.320 and R$ 38.262, respectively. 45 Braskem S.A. Notes to the quarterly information at June 30, 2011 All amounts in R$ thousands unless otherwise stated Subsequent events (a) On July 19, 2011, the subsidiary Braskem America Finance raised US$ 500 million in bonds with a coupon of 7.125% p.a. and effective rate of 7.25% p.a. maturing in 2041 with semiannual payments of interest on January 22 and July 22 of every year. (b) On July 22, 2011, the subsidiary Braskem America settled in advance a financing for the acquisition of investment by paying the principal amount and interest in the amount of US$ 210,352 thousand. (c) On July 27, 2011, Braskem announced the acquisition of the polypropylene (“PP”) business from Dow Chemical, which comprises two plants in the United States and two in Germany with an annual production capacity of 505,000 and 545,000 metric tons respectively. The payment in cash of US$ 323 million will be made upon the closing of the acquisition, which is expected to occur at the end of the third quarter of 2011 after the necessary approvals of the regulatory bodies. This operation represents an important step in Braskem’s internationalization process, making the Company the largest PP producer in the United States. 46 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 18 , 2011 BRASKEM S.A. By: /s/ Marcela Aparecida Drehmer Andrade Name: Marcela Aparecida Drehmer Andrade Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
